

EXHIBIT 10.1
CARTER VALIDUS MISSION CRITICAL REIT II, INC.

AMENDED AND RESTATED
2014 RESTRICTED SHARE PLAN
as of March 6, 2020
1PURPOSE
The purpose of this Plan is to promote the interests of the Company by providing
the opportunity to purchase or receive shares of the Company’s Class A common
stock, par value $0.01 per share (“Shares”) or to receive compensation that is
based upon the value of Shares in order to attract and retain Eligible
Recipients and providing Eligible Recipients an incentive to work to increase
the value of Shares and a stake in the future of the Company that corresponds to
the stake of each of the Company’s stockholders. The Plan provides for the grant
of Restricted Stock Awards and Deferred Stock Awards to aid the Company in
obtaining these goals.
2    DEFINITIONS
Each term set forth in this Section shall have the meaning set forth opposite
such term for purposes of this Plan and any Stock Incentive Agreements under
this Plan (unless noted otherwise), and for purposes of such definitions, the
singular shall include the plural and the plural shall include the singular, and
reference to one gender shall include the other gender. Note that some
definitions may not be used in this Plan, and may be inserted here solely for
possible use in Stock Incentive Agreements issued under this Plan.
2.1    Board means the Board of Directors of the Company.
2.2    Affiliate means, with respect to a Person:
(a)    any other Person directly or indirectly owning, controlling or holding,
with power to vote, 10% or more of the outstanding voting securities of such
Person,
(b)    any other Person, 10% or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held, with power to vote, by such
Person,
(c)    any other Person, directly or indirectly controlling, controlled by or
under common control with such Person,
(d)    any executive officer, director, trustee or general partner of such
Person, and
(e)    any legal entity for which such Person acts as an executive officer,
director, trustee or general partner.
With respect to the Company, an Affiliate shall include, but not be limited to,
Carter Validus REIT Management Company II, LLC, Carter Validus Operating
Partnership II, LP, Carter Real Estate Management Services II, LLC, Carter
Validus Advisors II, LLC, Strategic Capital Management Holdings, LLC, Strategic
Capital Advisory Services, LLC and SC Distributors, LLC.
2.3    Business means the business of investing in income-producing commercial
real estate in the healthcare and data center sectors.


1

--------------------------------------------------------------------------------




2.4    Cause shall mean an act or acts by an Eligible Recipient involving (a)
the use for profit or disclosure to unauthorized Persons of confidential
information or trade secrets of the Company or an Affiliate, (b) the breach of
any contract with the Company or an Affiliate, (c) the violation of any
fiduciary obligation to the Company or an Affiliate, (d) the unlawful trading in
the securities of the Company or an Affiliate, or of another corporation based
on information gained as a result of the performance of services for the Company
or an Affiliate, (e) a felony conviction or the failure to contest prosecution
of a felony, or (f) willful misconduct, dishonesty, embezzlement, fraud, deceit
or civil rights violations, or other unlawful acts.
2.5    Change of Control means either of the following:
(a)    any transaction or series of transactions pursuant to which the Company
sells, transfers, leases, exchanges or disposes of all or substantially all
(i.e., at least eighty-five percent (85%)) of its assets for cash or property,
or for a combination of cash and property, or for other consideration, other
than a sale, transfer, lease, exchange or disposition by the Company of all or
substantially all of its assets to an entity in which the stockholders of the
Company immediately prior to such transaction have, directly or indirectly, a
controlling (i.e., fifty percent (50%) or more) voting interest immediately
after the transaction;
(b)    any transaction pursuant to which Persons who are not current
stockholders of the Company acquire by merger, consolidation, reorganization,
division or other business combination or transaction an interest in the Company
so that, after such transaction, the stockholders of the Company immediately
prior to such transaction no longer have, directly or indirectly a controlling
(i.e., fifty percent (50%) or more) voting interest in the Company (or the
surviving entity or, if the Company or the entity surviving such transaction is
then a subsidiary, the ultimate parent thereof), excluding such a transaction
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person or more than one Person acting as a group (as that term is
used in Section 13(d) or 14(d) of the Exchange Act) becomes the owner, directly
or indirectly, of a controlling (i.e., fifty percent (50%) or more) voting
interest in the Company (or the surviving entity or, if the Company or the
entity surviving such transaction is then a subsidiary, the ultimate parent
thereof); or
(c)    any Person or more than one Person acting as a group (as that term is
used in Section 13(d) or 14(d) of the Exchange Act) becomes the owner, directly
or indirectly, of a controlling (i.e., fifty percent (50%) or more) voting
interest in the Company (other than pursuant to a transaction described in
subsection 2.5(b)), except that “Person” for this purposes shall not include
(i) the Company, (ii) any employee benefit plan of the Company or any Affiliate
of the Company or any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Affiliate of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) any Person owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
However, notwithstanding the foregoing, in no event shall an Initial Public
Offering of the Company’s Common Stock constitute a Change of Control.
2.6    Code means the Internal Revenue Code of 1986, as amended.
2.7    Committee means any committee appointed by the Board to administer the
Plan, as specified in Section 5 hereof. Any such committee shall be comprised
entirely of Directors.
2.8    Company means Carter Validus Mission Critical REIT II, Inc., a Maryland
corporation, and any successor to such organization.
2.9    Common Stock means the common stock of the Company.


2

--------------------------------------------------------------------------------




2.10    Confidential Information means (a) information of the Company, to the
extent not considered a Trade Secret under applicable law, that (i) relates to
the business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company’s competitors, and (iv) would damage
the Company if disclosed, and (b) information of any third party provided to the
Company which the Company is obligated to treat as confidential, including, but
not limited to, information provided to the Company by its licensors, suppliers,
Customers, or Prospective Customers. Confidential Information includes, but is
not limited to, (i) future business plans, (ii) the composition, description,
schematic or design of products, future products or equipment of the Company or
any third party, (iii) communication systems, audio systems, system designs and
related documentation, (iv) advertising or marketing plans, (v) information
regarding independent contractors, employees, clients, licensors, suppliers,
Customers, Prospective Customers, or any third party, including, but not limited
to, Customer lists and Prospective Customer lists compiled by the Company, and
Customer and Prospective Customer information compiled by the Company, and (vi)
information concerning the Company’s or a third party’s financial structure and
methods and procedures of operation. Confidential Information shall not include
any information that (i) is or becomes generally available to the public other
than as a result of an unauthorized disclosure, (ii) has been independently
developed and disclosed by others without violating the legal rights of any
party, or (iii) otherwise enters the public domain through lawful means.
2.11    Contact means, with respect to a Participant, any interaction between
such Participant and a Customer or Prospective Customer which takes place in an
effort to establish, maintain, and/or further a business relationship on behalf
of the Company.
2.12    Continuous Service means the absence of any interruption or termination
of service as an Employee or Key Person. Continuous Service shall not be
considered interrupted in the case of (i) sick leave; (ii) military leave; (iii)
any other leave of absence as approved by the Board or the chief executive
officer of the Company provided that such leave is for a period of not more than
ninety (90) days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
Company policy adopted from time to time; or (iv) transfers between locations of
the Company or between Company or an Affiliate, or any successors to such
organization. However, notwithstanding anything in the foregoing to the
contrary, the Board shall have complete and absolute discretion to determine
whether an Employee or Key Person is in the Continuous Service of the Company or
an Affiliate at any time.
2.13    Customer means any Person or entity to whom the Company has sold its
products or services.
2.14    Deferred Stock Award means a contractual right granted to a Participant
under this Plan to receive a Share that is subject to restrictions of this Plan
and the applicable Stock Incentive Agreement.
2.15    Director means a member of the Board.
2.16    Eligible Recipient means an Employee and/or a Key Person.
2.17    Employee means a common law employee of the Company or an Affiliate.
2.18    ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
2.19    Exchange Act means the Securities Exchange Act of 1934, as amended.
2.20    Fair Market Value of each Share on any date means the price determined
below as of the close of business on such date (provided, however, if for any
reason, the Fair Market Value per Share cannot be ascertained or is unavailable
for such date, the Fair Market Value per Share shall be determined as of the
nearest preceding date on which such Fair Market Value can be ascertained):


3

--------------------------------------------------------------------------------




(a)    If the Share is listed or traded on any established stock exchange or a
national market system, including without limitation the National Market of the
National Association of Securities Dealers, Inc. Automated Quotation (“NASDAQ”)
System, its Fair Market Value shall be the closing sale price for the Share (or
the mean of the closing bid and ask prices, if no sales were reported), on such
exchange or system on the date of such determination or, if the stock exchange
or national market on which the Shares trade is not open on the date of
determination, the last business day prior to the date of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable; or
(b)    If the Share is not listed or traded on any established stock exchange or
a national market system, its Fair Market Value shall be the average of the
closing dealer “bid” and “ask” prices of a Share as reflected on the NASDAQ
interdealer quotation system of the National Association of Securities Dealers,
Inc. on the date of such determination; or
(c)    In the absence of an established public trading market for the Share, the
Fair Market Value of a Share will be equal to the most recently determined net
asset value per Share.
2.21    Forfeiture Activities means, with respect to a Participant, any of the
following:
(a)    Trade Secrets & Confidential Information. Such Participant (i) uses,
discloses, or reverse engineers the Trade Secrets or the Confidential
Information for any purpose other than the Company’s Business, except as
authorized in writing by the Company; (ii) during the Participant’s employment
with the Company, uses, discloses, or reverse engineers (a) any confidential
information or trade secrets of any former employer or third party, or (b) any
works of authorship developed in whole or in part by the Participant during any
former employment or for any other party, unless authorized in writing by the
former employer or third party; or (iii) after the Participant’s cessation of
services for the Company, (a) retains Trade Secrets or Confidential Information,
including any copies existing in any form (including electronic form), which are
in Participant’s possession or control, or (b) destroys, deletes, or alters the
Trade Secrets or Confidential Information without the Company’s prior written
consent. The Forfeiture Activities under this subsection (a) shall: (i) with
regard to the Trade Secrets, remain in effect and be applicable as long as the
information constitutes a Trade Secret under applicable law, and (ii) with
regard to the Confidential Information, remain in effect and be applicable
during the Forfeiture Period.
(b)    Solicitation of Customers. During the Forfeiture Period of such
Participant, the Participant directly or indirectly solicits any Customer of the
Company for the purpose of selling or providing any products or services
competitive with the Business, provided that such Participant had Contact with
such Customer during the period in which the Participant was employed by or
performed services for the Company. Nothing in this subsection (b) shall be
construed to include any Customer of the Company (i) to which such Participant
never sold or provided any products or services while employed by or providing
services to the Company, (ii) that explicitly severed its business relationship
with the Company unless such Participant, directly or indirectly, caused or
encouraged the Customer to sever the relationship, or (iii) to which Participant
is selling or providing products or services the Company no longer offers.
(c)    Solicitation of Prospective Customers. During the Forfeiture Period of
such Participant, the Participant, directly or indirectly, solicits any
Prospective Customer of the Company for the purpose of selling or providing any
products or services competitive with the Business, provided that such
Participant had Contact with such Prospective Customer during the last year of
the period in which Participant was employed by or performed services for the
Company (or during such period if employed or providing services for less than a
year). Nothing in this subsection (c) shall be construed to include Prospective
Customers of the Company to which Participant is selling or providing any
products or services which the Company no longer offers.


4

--------------------------------------------------------------------------------




(d)    Solicitation of Forfeiture Period Employees. During the Forfeiture Period
of such Participant, the Participant, directly or indirectly, solicits, recruits
or induces any Forfeiture Period Employee to (a) terminate his employment or
service relationship with the Company or (b) work for any other Person or entity
engaged in the Business. This subsection (d) shall only apply to Forfeiture
Period Employees (i) with whom such Participant had Material Interaction, or
(ii) such Participant, directly or indirectly, supervised.
(e)    Non-Disparagement. During the Forfeiture Period of such Participant, the
Participant makes any disparaging or defamatory statements, whether written or
oral, regarding the Company. This shall not preclude the Participant from
responding truthfully to questions or requests for information to the
government, a regulator or in a court of law in connection with a legal or
regulatory investigation or proceeding.
2.22    Forfeiture Period means, with respect to a Participant, the time period
during which such Participant is employed with, or is performing services for,
the Company, and for a period of two (2) years thereafter.
2.23    Forfeiture Period Employee means any Person who (a) is employed by or
providing services to the Company at the time Participant ceases to perform
services for the Company, or (b) was employed by or providing services to the
Company during the last year in which Participant performed services for the
Company (or during the period in which the Participant performed services for
the Company if the Participant performed services for the Company for less than
a year).
2.24    Good Reason shall exist if (i) the Company, without the consent of a
Participant who is performing services for the Company, materially (a)
diminishes such Participant’s base compensation, (b) diminishes such
Participant’s authority, duties or responsibilities, (c) changes the geographic
location at which such Participant must perform the services, or (d) breaches,
whether by action or inaction, the agreement under which such Participant
provides services; (ii) such Participant provides written notice to the Company
of the existence of such condition described in subsection (i) of this paragraph
within thirty (30) days of the initial existence of such condition and provides
the Company with thirty (30) days to remedy such condition (the “Cure Period”);
(iii) the Company fails to remedy such condition within the Cure Period; and
(iv) Participant elects to resign within thirty (30) days of the expiration of
the Cure Period.
2.25    Independent Director means a Director who is not, and within the last
two (2) years has not been, directly or indirectly associated with the “Sponsor”
(as that term is defined in the Company’s Charter, as amended) or the “Advisor”
(as that term is defined in the Company’s Charter, as amended) by virtue of (a)
ownership of an interest in the Sponsor, the Advisor or any of their Affiliates,
(b) employment by the Sponsor, the Advisor or any of their Affiliates, (c)
services as an officer or director of the Sponsor, the Advisor or any of their
Affiliates, (d) performance of services, other than as a Director, for the
Company, (e) services as a director or trustee of more than three REITs
organized by the Sponsor or advised by the Advisor or (f) maintenance of a
material business or professional relationship with the Sponsor, the Advisor or
any of their Affiliates. For this purpose, a business or professional
relationship is considered “material” if the aggregate gross revenue derived by
the Director from the Sponsor, the Advisor and their Affiliates exceeds five
percent (5%) of either the Director’s annual gross income, derived from all
sources, during either of the last two (2) years or the Director’s net worth on
a fair market value basis. An indirect association with the Sponsor or the
Advisor shall include circumstances in which a Director’s spouse, parent, child,
sibling, mother-in-law, father-in-law, son-in-law, or daughter-in-law, or
brother-in-law or sister-in-law is or has been associated with the Sponsor, the
Advisor, any of their Affiliates or the Company.
2.26    Initial Public Offering means the Company’s initial public offering of
any class or series of the Company’s equity securities pursuant to an effective
registration statement filed by the Company under the 1933


5

--------------------------------------------------------------------------------




Act, and includes any subsequent follow-on public offerings of the Company’s
equity securities pursuant to an effective registration statement filed by the
Company under the 1933 Act.
2.27    Insider means an individual who is, on the relevant date, an officer,
director or ten percent (10%) beneficial owner of any class of the Company’s
equity securities that is registered pursuant to Section 12 of the Exchange Act,
all as defined under Section 16 of the Exchange Act.
2.28    Key Person means (a) a member of the Board or a member of management of
an Affiliate who is not an Employee, or (b) a consultant or advisor of the
Company or an Affiliate; provided, however, that such consultant or advisor must
be a natural person who is providing or will be providing bona fide services to
the Company or an Affiliate, with such services (i) not being in connection with
the offer or sale of securities in a capital-raising transaction, and (ii) not
directly or indirectly promoting or maintaining a market for securities of the
Company or an Affiliate, within the meaning of the general instructions to SEC
Form S-8.
2.29    Material Interaction means, with respect to a Participant, any
interaction between such Participant and a Forfeiture Period Employee which
relates or related, directly or indirectly, to the performance of such
Participant’s duties or the Forfeiture Period Employee’s duties for the Company.
2.30    Outside Director means a Director who is not an Employee and who
qualifies as a “non‑employee director” under Rule 16b-3(b)(3) under the 1934
Act, as amended from time to time.
2.31    Participant means an individual who receives a Stock Incentive
hereunder.
2.32    Person means any individual, partnership, corporation, association,
trust, limited liability company or other legal entity.
2.33    Plan means the Carter Validus Mission Critical REIT II, Inc. 2014
Restricted Share Plan, as may be amended from time to time.
2.34    Prospective Customer means any Person to which the Company has solicited
to sell its products or services.
2.35    Restatement Effective Date means the “Restatement Effective Date” as set
forth in Section 4 of this Plan.
2.36    Restricted Stock Award means an award of Shares granted to a Participant
under this Plan whereby the Participant has immediate rights of ownership in the
Shares underlying the award, but such Shares are subject to restrictions in
accordance with the terms and provisions of this Plan and the Stock Incentive
Agreement pertaining to the award and may be subject to forfeiture by the
Participant until the earlier of (a) the time such restrictions lapse or are
satisfied, or (b) the time such Shares are forfeited, pursuant to the terms and
provisions of the Stock Incentive Agreement pertaining to the award.
2.37    Separation from Service means a “separation from service” within the
meaning of Treas. Reg. §1.409A-1(h) (without giving effect to any elective
provisions that may be available under such provisions).
2.38    Specified Employee means a “specified employee” as defined in Treas.
Reg. §1.409A-1(i) using the identification methodology selected by the Company
from time to time.
2.39    Share has the meaning set forth in Section 1 of this Plan.
2.40    Stock Incentive means a Restricted Stock Award or a Deferred Stock
Award.


6

--------------------------------------------------------------------------------




2.41    Stock Incentive Agreement means an agreement between the Company, and a
Participant evidencing an award of a Stock Incentive.
2.42    Trade Secrets means information of the Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, a list of actual Customers,
clients, licensors, or suppliers, or a list of Prospective Customers, clients,
licensors, or suppliers which is not commonly known by or available to the
public and which information (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other Persons who can obtain economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.
3    SHARES SUBJECT TO STOCK INCENTIVES
3.1    Maximum Aggregate Shares Issuable Pursuant to Stock Incentives. The total
number of Shares that may be issued pursuant to Stock Incentives under this Plan
shall not exceed 5,000,000 Share, as adjusted pursuant to Section 10. Such
Shares shall be reserved, to the extent that the Company deems appropriate, from
authorized but unissued Shares, from Shares which have been reacquired by the
Company, and Shares withheld by or tendered to the Company for payment of taxes.
3.2    Determination of Maximum Aggregate Shares Issuable. Any Shares subject to
a Stock Incentive that remain un-issued after the cancellation, expiration,
lapse or exchange of such Stock Incentive thereafter shall again become
available for use under this Plan. Shares withheld by or tendered to the Company
for payment of taxes relating to a Stock Incentive shall again become available
for use under the Plan.
4    EFFECTIVE DATE AND RESTATEMENT EFFECTIVE DATE
An amendment and restatement of the Plan was approved by the Board on March 6,
2020 (the “Restatement Effective Date”).
5    ADMINISTRATION
5.1    General Administration. This Plan shall be administered by the Board. The
Board, acting in its complete and absolute discretion, shall exercise all such
powers and take all such action as it deems necessary or desirable to carry out
the purposes of this Plan. The Board shall have the power to interpret this Plan
and, subject to the terms and provisions of this Plan, to take such other action
in the administration and operation of the Plan as it deems equitable under the
circumstances. The Board’s actions shall be binding on the Company, on each
affected Eligible Recipient, and on each other Person directly or indirectly
affected by such actions.
5.2    Authority of the Board. Except as limited by law or by the Articles of
Incorporation or Bylaws of the Company, and subject to the provisions herein,
the Board shall have full power to select Eligible Recipients who shall
participate in the Plan, to determine the sizes and types of Stock Incentives in
a manner consistent with the Plan, to determine the terms and conditions of
Stock Incentives in a manner consistent with the Plan, to construe and interpret
the Plan and any agreement or instrument entered into under the Plan, to
establish, amend or waive rules and regulations for the Plan’s administration,
and to amend the terms and conditions of any outstanding Stock Incentives as
allowed under the Plan and such Stock Incentives. Further, the Board may make
all other determinations that may be necessary or advisable for the
administration of the Plan.


7

--------------------------------------------------------------------------------




5.3    Delegation of Authority. The Board may delegate its authority under the
Plan, in whole or in part, to a Committee appointed by the Board consisting of
not less than one (1) Director or to one or more other individuals to whom the
powers of the Board hereunder may be delegated in accordance with applicable
law. The members of the Committee and any other individuals to whom authority
has been delegated shall be appointed from time to time by, and shall serve at
the discretion of, the Board. The Committee or other delegate (if appointed)
shall act according to the policies and procedures set forth in the Plan and to
those policies and procedures established by the Board, and the Committee or
other delegate shall have such powers and responsibilities as are set forth by
the Board. Reference to the Board in this Plan shall specifically include
reference to the Committee or other delegate where the Board has delegated its
authority to the Committee or other delegate, and any action by the Committee or
other delegate pursuant to a delegation of authority by the Board shall be
deemed an action by the Board under the Plan. Notwithstanding the above, the
Board may assume the powers and responsibilities granted to the Committee or
other delegate at any time, in whole or in part. With respect to Committee
appointments and composition, only a Committee comprised solely of Outside
Directors may grant Stock Incentives to Insiders that will be exempt from
Section 16(b) of the Exchange Act.
5.4    Decisions Binding. All determinations and decisions made by the Board (or
its delegate) pursuant to the provisions of this Plan and all related orders and
resolutions of the Board shall be final, conclusive and binding on all Persons,
including the Company, its stockholders, Directors, Eligible Recipients,
Participants, and their estates and beneficiaries.
5.5    Indemnification for Decisions. No member of the Board or the Committee
(or a subcommittee thereof) shall be liable in connection with or by reason of
any act or omission performed or omitted to be performed on behalf of the
Company in such capacity, provided, that the Board has determined, in good
faith, that the course of conduct that caused the loss or liability was in the
best interests of the Company. Service on the Committee (or a subcommittee
thereof) shall constitute service as a Director of the Company so that the
members of the Committee (or a subcommittee thereof) shall be entitled to
indemnification and reimbursement as Directors of the Company pursuant to its
articles of incorporation, bylaws and applicable law. In addition, the members
of the Board, Committee (or a subcommittee thereof) shall be indemnified by the
Company against the following losses or liabilities reasonably incurred in
connection with or by reason of any act or omission performed or omitted to be
performed on behalf of the Company in such capacity, provided, that the Board
has determined, in good faith, that the course of conduct which caused the loss
or liability was in the best interests of the Company: (a) the reasonable
expenses, including attorneys’ fees actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, any Stock Incentive granted hereunder, and (b)
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment in any such action, suit or proceeding,
except in relation to matters as to which it shall be adjudged in such action,
suit or proceeding that such individual is liable for gross negligence or
misconduct in the performance of his duties, provided that within sixty (60)
days after institution of any such action, suit or proceeding a Committee member
or delegatee shall in writing offer the Company the opportunity, at its own
expense, to handle and defend the same. The Company shall not indemnify or hold
harmless the member of the Board or the Committee (or a subcommittee thereof)
if: (a) in the case of a Director (other than an independent Director of the
Company), the loss or liability was the result of negligence or misconduct by
the Director, or (b) in the case that the Director is an independent Director of
the Company, the loss or liability was the result of gross negligence or willful
misconduct by the Director or would not be allowed under applicable law. Any
indemnification of expenses or agreement to hold harmless may be paid only out
of the net assets of the Company, and no portion may be recoverable from the
stockholders of the Company.


8

--------------------------------------------------------------------------------




5.6    Majority Rule. A majority of the members of the Board (or its delegate)
shall constitute a quorum, and any action taken by a majority at a meeting at
which a quorum is present, or any action taken without a meeting evidenced by a
writing executed by all the members of the Board (or its delegate), shall
constitute action of the Board.
6    ELIGIBILITY
Eligible Recipients selected by the Board shall be eligible for the grant of
Stock Incentives under this Plan, but no Eligible Recipient shall have the right
to be granted a Stock Incentive under this Plan merely as a result of his or her
status as an Eligible Recipient.
7    TERMS OF STOCK INCENTIVES
7.1    Terms & Conditions of All Stock Incentives.
(a)    Grants of Stock Incentives. The Board, in its complete and absolute
discretion, shall grant Stock Incentives under this Plan from time to time and
shall have the right to grant new Stock Incentives in exchange for outstanding
Stock Incentives. Stock Incentives shall be granted to Eligible Recipients
selected by the Board, and the Board shall be under no obligation whatsoever to
grant any Stock Incentives, or to grant Stock Incentives to all Eligible
Recipients, or to grant all Stock Incentives subject to the same terms and
conditions.
(b)    Shares Subject to Stock Incentives. The number of Shares as to which a
Stock Incentive shall be granted shall be determined by the Board in its
complete and absolute discretion, subject to the provisions of Section 3 as to
the total number of Shares available for grants under the Plan.
(c)    Stock Incentive Agreements. Each Stock Incentive shall be evidenced by a
Stock Incentive Agreement executed by the Company or an Affiliate, and the
Participant, which shall be in such form and contain such terms and conditions
as the Board in its complete and absolute discretion may, subject to the
provisions of the Plan, from time to time determine.
(d)    Date of Grant. The date a Stock Incentive is granted shall be the date on
which the Board (1) has approved the terms and conditions of the Stock Incentive
Agreement, (2) has determined the recipient of the Stock Incentive and the
number of Shares covered by the Stock Incentive, (3) has taken all such other
action necessary to direct the grant of the Stock Incentive, and (4) if
applicable, any conditions imposed on such grant by the Board have been
fulfilled.
7.2    Terms & Conditions of Restricted Stock Awards.
(a)    Grants of Restricted Stock Awards. Shares awarded pursuant to Restricted
Stock Awards shall be subject to such restrictions (if any) as determined by the
Board for periods determined by the Board. Restricted Stock Awards issued under
the Plan may have restrictions which lapse based upon the service of a
Participant, or based upon the attainment (as determined by the Board) of
performance goals relating to any criteria that the Board may determine
appropriate. Shares awarded pursuant to a Restricted Stock Award may be
forfeited to the extent that a Participant fails to satisfy the applicable
conditions or restrictions during the period of restriction. The Company may
retain the certificates representing Shares subject to a Restricted Stock Award
in the Company’s possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied. The Board may
require a cash payment from the Participant in exchange for the grant of a
Restricted Stock Award or may grant a Restricted Stock Award without the
requirement of a cash payment; provided, however, if the Participant holding a
Restricted Stock Award receives a hardship distribution from a Code §401(k) plan
of the Company or an Affiliate,


9

--------------------------------------------------------------------------------




the Participant may not pay any amount for such Restricted Stock Award during
the six (6) month period following the hardship distribution, unless the Company
determines that such payment would not jeopardize the tax-qualification of the
Code §401(k) plan.
(b)    Acceleration of Award. The Board shall have the power to permit, in its
complete and absolute discretion, an acceleration of the expiration of the
applicable restrictions or the applicable period of such restrictions with
respect to any part or all of the Shares awarded to a Participant as part of a
Restricted Stock Award.
(c)    Necessity of Stock Incentive Agreement. Each grant of a Restricted Stock
Award shall be evidenced by a Stock Incentive Agreement that shall specify the
terms, conditions and restrictions regarding the Shares awarded to a
Participant, and shall incorporate such other terms and conditions as the Board,
acting in its complete and absolute discretion, deems consistent with the terms
of this Plan. The Board shall have complete and absolute discretion to modify
the terms and provisions of Restricted Stock Awards in accordance with Section
12 of this Plan.
(d)    Restrictions on Shares Awarded. Shares awarded pursuant to Restricted
Stock Awards shall be subject to such restrictions as determined by the Board
for periods determined by the Board. The Board may impose such restrictions on
any Shares acquired pursuant to a Restricted Stock Award as it may deem
advisable, including, without limitation, vesting or performance-based
restrictions, voting restrictions, investment intent restrictions, restrictions
or limitations or other provisions that would be applied to stockholders under
any applicable agreement among the stockholders, and restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded, and/or under any
blue sky or state securities laws applicable to such Shares.
(e)    Transferability of Restricted Stock Awards. A Restricted Stock Award may
not be transferred by the holder Participant, except (A) upon the death of the
holder Participant, a Restricted Stock Award may be transferred by will or by
the laws of descent and distribution, (B) a Restricted Stock Award may, unless
the applicable Stock Incentive Agreement provides otherwise, be transferred at
any time as a bona fide gift or through a domestic relations order to any
“family member” (as determined by the Board) of the Participant; provided,
however, that the transferee must be bound by all terms and provisions of the
underlying Restricted Stock Award, and (C) a Restricted Stock Award may be
transferred at any time following the lapse of all restrictions on
transferability of the Restricted Stock Award. Notwithstanding the foregoing, a
Stock Incentive Agreement may provide for more limited transferability than is
described above.
(f)    Voting, Dividend & Other Rights. Unless the applicable Stock Incentive
Agreement expressly provides otherwise, holders of Restricted Stock Awards
shall, with respect to the Shares subject to such Stock Incentive Agreement, be
entitled (1) to vote such Shares, and (2) to receive any dividends declared upon
such Shares, during any period of restriction imposed by the Stock Incentive
Agreement, but shall not be entitled (1) to vote such Shares, or (2) to receive
any dividends declared upon such Shares, on or after the date on which Shares
are forfeited pursuant to such Stock Incentive Agreement.
7.3    Terms & Conditions of Deferred Stock Awards.
(a)    Grants of Deferred Stock Awards. A Deferred Stock Award shall entitle the
Participant to receive one Share at such future time and upon such terms as
specified by the Board in the Stock Incentive Agreement evidencing such award.
Deferred Stock Awards issued under the Plan may have restrictions which lapse
based upon the service of a Participant, or based upon other criteria that the
Board may determine appropriate. The Board may require a cash payment from the
Participant in exchange for the grant of Deferred Stock Awards or may grant
Deferred Stock Awards without the requirement of a cash payment; provided,
however, if a Participant holding a Deferred Stock Award receives a hardship
distribution from a Code §401(k) plan of the Company or an Affiliate, no


10

--------------------------------------------------------------------------------




payment for the Deferred Stock Award may be made by the Participant during the
six (6) month period following the hardship distribution, unless the Company
determines that such payment would not jeopardize the tax-qualification of the
Code §401(k) plan. A Participant’s right to Shares based upon a Deferred Stock
Award shall be an unfunded, unsecured obligation of the Company until such time
as Shares are actually issued to the Participant pursuant to the terms and
provisions of the Stock Incentive Agreement evidencing such Deferred Stock
Award, and such Participant shall have no right to any specific assets of the
Company prior thereto.
(b)    Vesting of Deferred Stock Awards. The Board may establish a vesting
schedule applicable to a Deferred Stock Award and may specify the times, vesting
and performance goal requirements that may be applicable to a Deferred Stock
Award. Until the end of the period(s) of time specified in any such vesting
schedule and/or the satisfaction of any such performance criteria, the Deferred
Stock Awards subject to such Stock Incentive Agreement shall remain subject to
forfeiture.
(c)    Acceleration of Award. The Board shall have the power to permit, in its
complete and absolute discretion, an acceleration of the applicable restrictions
or the applicable period of such restrictions with respect to any part or all of
the Deferred Stock Awards awarded to a Participant.
(d)    Necessity of Stock Incentive Agreement. Each grant of Deferred Stock
Award(s) shall be evidenced by a Stock Incentive Agreement that shall specify
the terms, conditions and restrictions regarding the Participant’s right to
receive Share(s) in the future, and shall incorporate such other terms and
conditions as the Board, acting in its complete and absolute discretion, deems
consistent with the terms of this Plan. The Board shall have complete and
absolute discretion to modify the terms and provisions of Deferred Stock
Award(s) in accordance with Section 12 of this Plan.
(e)    Transferability of Deferred Stock Awards. Except as otherwise provided in
a Participant’s Deferred Stock Award, no Deferred Stock Award granted under the
Plan may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated by the holder Participant, except upon the death of the holder
Participant by will or by the laws of descent and distribution. Notwithstanding
the foregoing, a Stock Incentive Agreement may provide for more limited
transferability than is described above.
(f)    Voting, Dividend & Other Rights. Unless the applicable Stock Incentive
Agreement provides otherwise, holders of Deferred Stock Awards shall not be
entitled to vote or to receive dividends until they become owners of the Shares
pursuant to their Deferred Stock Awards.
(g)    Code §409A Requirements. A Deferred Stock Award must meet certain
restrictions contained in Code §409A if it is to avoid taxation under Code §409A
as a “nonqualified deferred compensation plan.” Grants of Deferred Stock Awards
under this Plan should be made with consideration of the impact of Code §409A
with respect to such grant upon both the Company and the recipient of the
Deferred Stock Award.
(h)    No ERISA Employee Benefit Plan Created. Except to the extent that the
Board expressly determines otherwise in resolutions, a Deferred Stock Award must
contain terms and provisions designed to ensure that the Deferred Stock Award
will not be considered an “employee benefit plan” as defined in ERISA §3(3).
(i)    Restrictions on Shares Awarded. Shares awarded pursuant to Deferred Stock
Awards shall be subject to such restrictions as determined by the Board for
periods determined by the Board. The Board may impose such restrictions on any
Shares acquired pursuant to a Deferred Stock Award as it may deem advisable,
including, without limitation, vesting or performance-based restrictions, voting
restrictions, investment intent restrictions, restrictions on transfer,
restrictions or limitations or other provisions that would be applied to
stockholders under any applicable agreement among the stockholders, and
restrictions under applicable federal securities laws, under the


11

--------------------------------------------------------------------------------




requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and/or under any blue sky or state securities laws
applicable to such Shares.
8    SECURITIES REGULATION
Each Stock Incentive Agreement may provide that, upon the receipt of Shares
pursuant to a Stock Incentive, the Participant shall, if so requested by the
Company, hold such Shares for investment and not with a view of resale or
distribution to the public and, if so requested by the Company, shall deliver to
the Company a written statement satisfactory to the Company to that effect. Each
Stock Incentive Agreement may also provide that, if so requested by the Company,
the Participant shall make a written representation to the Company that he or
she will not sell or offer to sell any of such Shares unless a registration
statement shall be in effect with respect to such Shares under the Securities
Act of 1933, as amended (“1933 Act”), and any applicable state securities law
or, unless he or she shall have furnished to the Company an opinion, in form and
substance satisfactory to the Company, of legal counsel acceptable to the
Company, that such registration is not required. Certificates representing the
Shares transferred pursuant to a Stock Incentive granted under this Plan may at
the complete and absolute discretion of the Company bear a legend to the effect
that such Shares have not been registered under the 1933 Act or any applicable
state securities law and that such Shares may not be sold or offered for sale in
the absence of an effective registration statement as to such Shares under the
1933 Act and any applicable state securities law or an opinion, in form and
substance satisfactory to the Company, of legal counsel acceptable to the
Company, that such registration is not required. The Company shall not be
required to issue any Shares under any Stock Incentive if the issuance of such
Shares would constitute a violation by the Participant, the Company or any other
Person of any provisions of any law or regulation of any governmental authority,
including any federal or state securities laws or regulations. The Company may,
but shall in no event be obligated to, register any securities covered hereby
pursuant to the Securities Act. The Company shall not be obligated to take any
affirmative action in order to cause the issuance of Shares pursuant hereto or
pursuant to a grant of a Stock Incentive to comply with any law or regulation of
any governmental authority. As to any jurisdiction that expressly imposes the
requirement that Shares may not be issued pursuant to a Stock Incentive unless
and until the Shares covered by such grant are registered or are exempt from
registration, the issuance of Shares pursuant to such grant (under circumstances
in which the laws of such jurisdiction apply) shall be deemed conditioned upon
the effectiveness of such registration or the availability of such an exemption.
9    LIFE OF PLAN
No Stock Incentive shall be granted under this Plan on or after the earlier of:
9.1    the tenth (10th) anniversary of the Restatement Effective Date, or
9.2    the date on which all of the Shares available for issuance under Section
3 of this Plan have (as a result of the lapse of all restrictions under
Restricted Stock Awards granted under this Plan, or vesting and payment of all
Deferred Stock Awards granted under this Plan) been issued or no longer are
available for use under this Plan.
After such date, this Plan shall continue in effect with respect to any
then-outstanding Stock Incentives until (1) all Restricted Stock Awards have
vested or been forfeited, and (2) all Deferred Stock Awards have vested and been
paid or been forfeited.
10    ADJUSTMENT
Notwithstanding anything in Section 12 to the contrary, the number of Shares
reserved under Section 3 of this Plan, and the number of Shares subject to Stock
Incentives granted under this Plan may be adjusted by the


12

--------------------------------------------------------------------------------




Board in its complete and absolute discretion in an equitable manner to reflect
any change in the capitalization of the Company, including, but not limited to,
such changes as stock dividends or stock splits; provided, however, that the
Board shall be required to make such adjustments if such change in the
capitalization of the Company constitutes an “equity restructuring” as defined
in FASB ASC §718-10-20. If any adjustment under this Section creates a
fractional Share or a right to acquire a fractional Share, such fractional Share
shall be disregarded, and the number of Shares reserved under this Plan and the
number subject to any Stock Incentives granted under this Plan shall be the next
lower number of Shares, rounding all fractions downward. An adjustment made
under this Section by the Board shall be conclusive and binding on all affected
Persons and, further, shall not constitute an increase in the number of Shares
reserved under Section 3.
11    CHANGE OF CONTROL OF COMPANY
11.1    General Rule for Deferred Stock Awards. Except as otherwise provided in
a Stock Incentive Agreement, if a Change of Control occurs, and if the
agreements effectuating the Change of Control do not provide for the assumption
or substitution of all Deferred Stock Awards granted under this Plan, with
respect to any Deferred Stock Award granted under this Plan that is not so
assumed or substituted (a “Non-Assumed DSA”), the Committee, in its complete and
absolute discretion, may, with respect to any or all of such Non-Assumed DSAs
(including the possibility of different treatment with respect to different
Participants) take any or all of the following actions to be effective as of the
date of the Change of Control (or as of any other date fixed by the Committee
occurring within the twenty-five (25) day period ending on the date of the
Change of Control, but only if such action remains contingent upon the
effectuation of the Change of Control) (such date referred to as the “Action
Effective Date”) and only if such action does not cause the affected Non-Assumed
DSA to fail to comply with Code §409A or to fail to be exempt from Code §409A,
notwithstanding any provision of Section 12 of this Plan:
(a)    Accelerate (in whole or in part) the vesting of such Non-Assumed DSA on
or before a specified Action Effective Date; and/or
(b)    Unilaterally cancel all or any portion of any such Non-Assumed DSA which
has not vested as of a specified Action Effective Date; and/or
(c)    Unilaterally cancel all or any portion of such Non-Assumed DSA as of a
specified Action Effective Date in exchange for:
(1)    whole and/or fractional Shares (or for whole Shares and cash in lieu of
any fractional Share) that are equal to the number of Shares subject to such
Non-Assumed DSA determined as of such Action Effective Date (taking into account
vesting); and/or
(2)    cash or other property equal in value to the Fair Market Value of the
Shares (or fractional Shares) subject to such Non-Assumed DSA determined as of
such Action Effective Date (taking into account vesting); and/or
(d)    Unilaterally cancel all or any portion of such Non-Assumed DSA as of a
specified Action Effective Date and notify the holder of such Non-Assumed DSA of
such action, but only if the Fair Market Value of the Shares that were subject
to such Non-Assumed DSA determined as of the Action Effective Date (taking into
account vesting) is zero.
However, notwithstanding the foregoing, to the extent that the Participant
holding a Non-Assumed DSA is an Insider, payment of cash in lieu of whole or
fractional Shares or shares of a successor may only be made to the extent that
such payment (1) has met the requirements of an exemption under Rule 16b-3
promulgated under the


13

--------------------------------------------------------------------------------




Exchange Act, or (2) is a subsequent transaction the terms of which were
provided for in a transaction initially meeting the requirements of an exemption
under Rule 16b-3 promulgated under the Exchange Act. Unless a Stock Incentive
Agreement provides otherwise, the payment of cash in lieu of whole or fractional
Shares or in lieu of whole or fractional shares of a successor shall be
considered a subsequent transaction approved by the original grant of a DSA.
11.2    General Rule for Other Stock Incentive Agreements. If a Change of
Control occurs, then, except to the extent otherwise provided in the Stock
Incentive Agreement pertaining to a particular Stock Incentive or as otherwise
provided in this Plan, each Stock Incentive shall be governed by applicable law
and the documents effectuating the Change of Control. Also, if a Change of
Control occurs, the Committee, in its complete and absolute discretion, may,
with respect to Restricted Stock Awards, accelerate the vesting and/or
exercisability of any such Restricted Stock Awards as of the date of the Change
of Control (or as of any other date fixed by the Committee occurring within the
twenty-five (25) day period ending on the date of Change of Control, but only if
such action remains contingent upon the effectuation of the Change of Control).
12    AMENDMENT OR TERMINATION
This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, stockholder approval of
an amendment to the Plan may be necessary in order for the Plan to comply with
rules promulgated by an established stock exchange or a national market system,
and, in all cases, the Board shall determine whether approval by the
stockholders shall be requested and/or required in its complete and absolute
discretion after due consideration of such matters. The Board also may suspend
the granting of Stock Incentives under this Plan at any time and may terminate
this Plan at any time. The Company shall have the right to modify, amend or
cancel any Stock Incentive after it has been granted if (a) the modification,
amendment or cancellation does not diminish the rights or benefits of the
Participant under the Stock Incentive (provided, however, that a modification,
amendment or cancellation that results solely in a change in the tax
consequences with respect to a Stock Incentive shall not be deemed as a
diminishment of rights or benefits of such Stock Incentive), (b) the Participant
consents in writing to such modification, amendment or cancellation, (c) there
is a dissolution or liquidation of the Company, (d) this Plan and/or the Stock
Incentive Agreement expressly provides for such modification, amendment or
cancellation, or (e) the Company would otherwise have the right to make such
modification, amendment or cancellation by applicable law.
13    PERFORMANCE CRITERIA
13.1    Performance Goals. The receipt, vesting and/or payment of a Stock
Incentive may be based on achievement of any performance goals or objectives
that the Board or the Committee may select in its complete and absolute
discretion.
13.2    Discretion in Formulation of Performance Goals. Unless an applicable
Stock Incentive Agreement expressly provides otherwise, the Board shall have the
complete and absolute discretion to adjust the determinations of the degree of
attainment of the pre-established performance goals.
13.3    Payment upon Achievement of Performance Goals. The Committee may
provide, either in connection with the grant of the Stock Incentive or by an
amendment thereafter, that achievement of such performance goals will be waived
upon the death or disability of the Participant receiving such Stock Incentive,
upon a Change of Control of the Company or upon such other event as the
Committee may determine.
13.4    Performance Periods. The Board shall have the complete and absolute
discretion to determine the period during which any performance goal must be
attained with respect to a Stock Incentive.


14

--------------------------------------------------------------------------------




14    MISCELLANEOUS
14.1    Stockholder Rights. No Participant shall have any rights as a
stockholder of the Company as a result of the grant of a Stock Incentive to him
or to her under this Plan until the Shares subject to such Stock Incentive have
been recorded on the Company’s official stockholder records as having been
issued and transferred to such Participant. Upon the grant of a Stock Incentive
and, if applicable, grant of Shares thereunder, the Company will have a
reasonable period in which to issue and transfer the Shares to the Participant,
and the Participant will not be treated as a stockholder for any purpose
whatsoever prior to such issuance and transfer.
14.2    No Guarantee of Continued Relationship. The grant of a Stock Incentive
to a Participant under this Plan shall not constitute a contract of employment
or a contract to perform services and shall not confer on a Participant any
rights upon his or her termination of employment or relationship with the
Company in addition to those rights, if any, expressly set forth in the Stock
Incentive Agreement that evidences his or her Stock Incentive.
14.3    Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company as a condition
precedent for the fulfillment of any Stock Incentive, an amount sufficient to
satisfy Federal, state and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan and/or any action taken by a Participant with respect to a Stock
Incentive. Whenever Shares are to be issued to a Participant upon satisfaction
of conditions under a Deferred Stock Award, or grant of (if a Code §83(b)
election is properly made) or substantial vesting of a Restricted Stock Award,
the Company shall have the right to require the Participant to remit to the
Company, as a condition to the fulfillment of the Deferred Stock Award, or as a
condition to the grant (if a Code §83(b) election is properly made) or
substantial vesting of the Restricted Stock Award, an amount in cash (or, unless
the Stock Incentive Agreement provides otherwise, in Shares) sufficient to
satisfy federal, state and local withholding tax requirements at the time of
such satisfaction of conditions, or grant (if a Code §83(b) election is properly
made) or substantial vesting. However, notwithstanding the foregoing, to the
extent that a Participant is an Insider, satisfaction of withholding
requirements by having the Company withhold Shares may only be made to the
extent that such withholding of Shares (1) has met the requirements of an
exemption under Rule 16b-3 promulgated under the Exchange Act, or (2) is a
subsequent transaction the terms of which were provided for in a transaction
initially meeting the requirements of an exemption under Rule 16b-3 promulgated
under the Exchange Act. Unless the Stock Incentive Agreement provides otherwise,
the withholding of shares to satisfy federal, state and local withholding tax
requirements shall be a subsequent transaction approved by the original grant of
a Stock Incentive. Notwithstanding the foregoing, in no event shall payment of
withholding taxes be made by a retention of Shares by the Company that have a
Fair Market Value in excess of the maximum individual statutory tax rate for an
employee in the applicable jurisdiction or such lesser amount as may be
designated by the Board or the Committee or as may be required to avoid adverse
accounting treatment.
14.4    Unfunded Plan. To the extent that cash or property is payable to a
participant under this Plan, such cash or property will be paid by the Company
from its general assets, and any Person entitled to such a payment under the
Plan will have no rights greater than the rights of any other unsecured general
creditor of the Company. Shares to be distributed hereunder will be issued
directly by the Company from its authorized but unissued or “treasury” stock or
a combination thereof. The Company will not be required to segregate on its
books or otherwise establish any funding procedure for the amount to be used for
the payment of benefits under the Plan. If, however, the Company determines to
reserve Shares or other assets to discharge its obligations hereunder, such
reservation will not be deemed to create a trust or other funded arrangement.
14.5    No Fiduciary Relationship. Nothing contained in this Plan and no action
taken pursuant to the Plan shall create or be construed to create a trust of any
kind or any fiduciary relationship between the Company or


15

--------------------------------------------------------------------------------




an Affiliate and any Participant or executor, administrator, or other personal
representative or designated beneficiary of such Participant or any other
Persons.
14.6    Relationship to Other Compensation Plans. The adoption of this Plan
shall not affect any other stock option, incentive, or other compensation plans
in effect for the Company or an Affiliate, nor shall the adoption of this Plan
preclude the Company or an Affiliate from establishing any other form of
incentive or other compensation plan for Employees or Key Persons of the Company
or an Affiliate.
14.7    Governing Law. The granting of Stock Incentives under this Plan and the
issuance of Shares shall be subject to all applicable laws, rules, and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required by applicable law. Specifically, the
laws of the State of Maryland shall govern this Plan and any Stock Incentive
Agreement issued hereunder. If Maryland’s conflict of law rules would apply
another state’s laws, the laws of the State of Maryland shall still govern.
15    SPECIAL PROVISIONS APPLICABLE TO DEFERRED COMPENSATION AWARDS
15.1    Interpretation of Deferred Compensation Awards. A Stock Incentive
granted under this Plan shall be interpreted and administered in a manner so
that any amount or benefit payable thereunder shall be paid or provided in a
manner that is exempt from Code §409A if at all possible. However, to the extent
that a Stock Incentive granted under this Plan constitutes deferred compensation
subject to Code §409A, the Stock Incentive Agreement shall be interpreted to be
compliant with the requirements of Code §409A and applicable Internal Revenue
guidance and Treasury Regulations issued thereunder. The term “payment” as used
in this Section 15 shall refer to any lapse of a substantial risk of forfeiture
with respect to a transfer of property which was subject to such a substantial
risk of forfeiture, or any other transfer of cash, Shares or other consideration
pursuant to a Stock Incentive granted hereunder subject to federal income
taxation.
15.2    No Guarantee of Tax Treatment. The tax treatment of the benefits
provided under any Stock Incentive granted under this Plan is not warranted or
guaranteed. Neither the Company, nor its directors, officers, employees or
advisers shall be held liable for any taxes, interest, penalties, or other
monetary amounts owed by a Participant as a result of the application of the
Code (including Code §409A) or any state tax law.
15.3    Separation from Service Required. To the extent that a Stock Incentive
granted under this Plan to a Participant provides deferred compensation subject
to Code §409A, then, notwithstanding anything in this Plan or in the Stock
Incentive Agreement pertaining to such Stock Incentive to the contrary, any
payment of such deferred compensation that is required by reason of the
termination of employment of, or the cessation of services by, such Participant,
shall not be payable to the Participant by reason of such termination or
cessation unless the circumstances giving rise to such termination or cessation
constitute a Separation from Service of such Participant. If this Section 15.3
prevents the payment or distribution of any amount, such amount shall be paid on
the date, if any, on which an event occurs that constitutes a Separation from
Service, or such later date as may be required by Section 15.4 below.
15.4    Six Month Delay for Specified Employees. To the extent that a Stock
Incentive granted under this Plan to a Participant provides deferred
compensation subject to Code §409A, then, notwithstanding anything in this Plan
or in the Stock Incentive Agreement pertaining to such Stock Incentive to the
contrary, any payment of such deferred compensation subject to Code §409A by
reason of such Participant’s Separation from Service occurring during a period
in which such Participant is a Specified Employee shall be subject to the
following:


16

--------------------------------------------------------------------------------




(a)    Lump Sum Payments. If the payment is payable in a lump sum, the
Participant’s right to receive the payment of such deferred compensation will be
delayed until the earlier of the Participant’s death or the first day of the
seventh (7th) month following the Participant’s Separation from Service.
(b)    Payments over Time. If the payment is payable over time, the amount of
such deferred compensation that would otherwise be payable during the six-month
period immediately following the Participant’s Separation from Service will be
accumulated and the Participant’s right to receive payment of such accumulated
amount will be delayed until the earlier of (i) a date no later than thirty (30)
days after the Participant’s death, or (ii) the first day of the seventh (7th)
month following the Participant’s Separation from Service, whereupon the
accumulated amount will be paid to the Participant on such date and the normal
payment schedule for any remaining payments will resume.
15.5    Series of Payments. To the extent that a Stock Incentive granted under
this Plan to a Participant provides deferred compensation subject to Code §409A,
then, notwithstanding anything in this Plan or in the Stock Incentive Agreement
pertaining to such Stock Incentive to the contrary, any right to a series of
installment payments under such Stock Incentive shall, for purposes of Code
§409A, be treated as a right to a series of separate payments.
15.6    No Acceleration of Payments. To the extent that a Stock Incentive
granted under this Plan to a Participant provides deferred compensation subject
to Code §409A, then, notwithstanding anything in this Plan or in the Stock
Incentive Agreement pertaining to such Stock Incentive to the contrary, no
amount that would be payable pursuant to the Stock Incentive and the terms of
this Plan may be accelerated if such acceleration is not permitted under Section
409A. The provisions of this Section 15.6 shall not preclude the acceleration of
vesting of a Stock Incentive, nor the forfeiture of a Stock Incentive. However,
notwithstanding the foregoing, it is intended that the discretion of the Company
pursuant to the provisions of Treas. Reg. §1.409A-3(j)(4)(ii) through (xiv)
shall apply with respect to Stock Incentives granted under this Plan to a
Participant to the extent that such Stock Incentives provide deferred
compensation subject to Code §409A.
15.7    Unfunded Unsecured Obligations. To the extent that a Stock Incentive
granted under this Plan to a Participant provides deferred compensation subject
to Code §409A, then, notwithstanding anything in this Plan or in the Stock
Incentive Agreement pertaining to such Stock Incentive to the contrary, any
obligation of payment required with respect to such deferred compensation shall
be a mere unfunded, unsecured obligation of the Company, and shall not provide
any Participant a right to any specific asset of the Company.
15.8    Application of Certain Plan Provisions. To the extent that a Stock
Incentive granted under this Plan to a Participant provides deferred
compensation subject to Code §409A, then, notwithstanding anything in this Plan
or in the Stock Incentive Agreement pertaining to such Stock Incentive to the
contrary, any provisions of this Plan (other than those set forth in this
Section 15) that would modify the timing of a payment of such deferred
compensation to such Participant holding such Stock Incentive shall be ignored
and shall be deemed not applicable. For example, the provisions of this Plan
that would result in an acceleration of payment (for example, Section 11)
providing the Board the ability to accelerate payment by unilateral cancelation
of a Deferred Stock Award) shall not be applicable to a Stock Incentive to the
extent that it provides for deferred compensation subject to Code §409A
notwithstanding any provision of this Plan or any Stock Incentive to the
contrary. Additionally, to the extent necessary to comply with Section 409A, a
Change of Control shall be deemed to have occurred for purposes of a Stock
Incentive that provides for deferred compensation subject to Code §409A only if
the transaction or event constituting the Change of Control also constitutes a
“change in control event,” as that term is used in Treas. Reg.
§1.409A‑3(i)(5)(i). However, notwithstanding the foregoing, it is intended that
the discretion of the Company pursuant to the provisions of Treas.
Reg. §1.409A‑3(j)(4)(ii) through (xiv) shall apply with respect to Stock


17

--------------------------------------------------------------------------------




Incentives granted under this Plan to a Participant to the extent that such
Stock Incentives provide deferred compensation subject to Code §409A.
15.9    Non-Transferable. To the extent that a Stock Incentive granted under
this Plan to a Participant provides deferred compensation subject to Code §409A,
then, notwithstanding anything in this Plan or in the Stock Incentive Agreement
pertaining to such Stock Incentive to the contrary, such Stock Incentive may not
be encumbered or transferred in any manner, other than by will or by the laws of
descent and distribution.


18